Title: 7th.
From: Adams, John Quincy
To: 


       In the beginning of the evening I wrote a Letter to W. Cranch requesting of him an explanation, of something he wrote me, which was plain enough to alarm me exceedingly, but not sufficiently explicit to ascertain my suspicions. At eight o’clock I left the office, and went to Dr. Swett’s; where I found Little very agreeably situated. He had been writing part of a Letter to Freeman. I join’d with him, and scribbled, about half a page upon the subject of Miss Cazneau. I know not, but I should have done best to adopt the prudent stile of panegyric; but what is done cannot be helped; and I must run my chance of incurring the tremendous resentment of an offended female. If she should discover what I have written, my only resource would be to flatter her. This I believe would be an infallible recipe, for appeasing her.
       While I was sitting with Little, the Sexton came in. “You mentioned a matter to me the other day” said he; “and I met with one yesterday; all entire. He has been there but a few years. The flesh has sunk away not much. Rather dirty, as the clods fell on him as I was digging; but it’s easy to wash that away. If you want one now, you may have him early to morrow, morning.” Little told him such an one would not answer his purpose, not being fresh enough. I bless’d myself for not being a student in physic, and for being exempted from an application to any art, by means against which humanity revolts.
       How much is an honest and a humane physician, to be respected and esteemed! No man certainly can render himself useful to his fellow creatures in a manner, more painful and disgusting to himself, and few men, have a poorer prospect of obtaining the reward of their labours; in this Country especially.
       I sat about an hour with Little, after which I retired to my own lodgings.
      